Title: To George Washington from John Kirkpatrick, 25 August 1756
From: Kirkpatrick, John
To: Washington, George



Dear Sir.
Falmouth 25th August 1756.

Thus far from Williamsburg and pritty much fatigued—On friday evening had the pleasure of receiving yours, and agreable to your desire copied the Governors, Deliver’d it, and woud have Shown it to the Speaker had he not left the Town that fore noon—The Governor at that time told me (tho’ I

imagine he has since wrote you) that he had no Objections of any kind to your Attendence at Alexandria, & that he coud wish The Cherokee & Cataubas, who are on their way to You, were Arrived before you left Winchestr, as there is Some Ceremony in the Reception of Such Chaps—As to other particulars You’ll be better inform’d from the Governors & Speakers Letters—vizt the Deductions from the Soldiers being discontinued—the Settlement of Referr’d Accots—The Office of Muster Master to be distinct from the Paymaster—The increase of Doctr Craiks pay—& promise of Support in Medicines, so as he shall be no looser—The fitting & preparing a house wt. necessarys for the Sick—Reasonable allowance at all ferrys, & a promise of Supporting You Genteelly in every Expence you may be induced to in the Service—&c. &c. with other things that I can’t inform you of.
You woud learn by Capt. Cox that All your Accots were pass’d & approved, & that transcribing the whole transactions woud detain me 2 or 3 days after him—The Speaker gave me the Cash on Friday, Composed of Large Bills as usuall, his Appology he has no Doubt wrote you, on Saturday the Governor went to York, I finish’d the Accots that Afternoon, left them wt. Mr Palmer—& next Morning waited On the Govr for his Dispatches to you—wc. Consists of 2 letters—that Morning Mr Boy’d was to Settle an Accot wt. his Honr wc. had been delay’d by the Govr from day to day, & after all woud have Nothing to say in it, tho’ he had entertain’d Mr Boy’d wt. promises of Settling it, till at last referr’d him to the Committee after they had Disolved for three days.
Out of the £5000, I have Disbursed these Sums following, I hope not Disagreable to you—Vizt

               
                  To Mr Boyd Paymaster
                  £215.13.
               
               
                  To Mr Chas Dick his Acct ⅌ Recet
                  275.13.
               
               
                  To Finnie, Quales’s premium
                  5.—
               
               
                  To J. Kirkpatrick, in part of pay
                  43.14.
               
               
                  
                  
                  
                  
                   £540—
               
               
                  Cash ⅌ Mr Boyd—
                  335 Sheets a £12.
                  
                  £4020.
                  
               
               
                  
                  117 Sheets a £3.15
                  }
                  
                  
               
               
                  
                  & Loose Bills 25s
                  440
                  
               
               
                  
                  in all
                  
                  
                  4460—
               
               
                  
                  
                  
                         
                  £5000—
               
            

Lt Walter Stewart Sent me the inclosed List of Workers on the Roads, thro’ mistake I fancy—There is nothing of news to inform You, I inclose the Gazette—A Barren piece—Everybody is in Suspense about Minorca, So uncertain are all accounts—tho’ wishing for Confirmation to Capt. Browns.
Mr Boy’d Sets out to day for Winchester, and I, under favour of your kind indulgence Bend towards Alexandria, where a few days recess, I hope will Serve my purpose—& then make my best Dispatch to Attend you—I send a Lock for the Little Box—better than the former—Please acquaint Capt. Mercer I brout up his horse from Capt. Dansies—in good Order & Sent him to his Fathers ⅌ his Brother James—I Am wt. unfeign’d Esteeme Dr Sir Your Most Obedient & Much Oblig’d Hum. servt

Jno. Kirkpatrick


To Receive from Mr Boy’d—vizt The Leger—The Receipt book—a Bundle of Accots Recets & Capt. Hogs papers—4 letters for Yourself—2 qrs. Gilt paper, for Capt. Stewart.

